Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 14, 2020 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed June 12, 2020. Claims 7, 25, and 32 have been cancelled by applicant and claim 33 is new and considered for the first time leaving claims 1-6, 8-24, 26-31, and 33 pending in the current application.

Information Disclosure Statement
The information disclosure statement filed September 14, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference 18 by Zwerger, reference 33 by Marcus and reference 35 by Strehblow did not include a copy of the relevant portions of the reference.  It has been placed in the application file, but the information referred to therein on the references that are struck through have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
Claim 1 recites treating metallic material with hot water. The use of hot water is repeated numerous times throughout the claims. Hot water would typically be a relative term that would render the claims indefinite. However, on page 9, lines 26-28, hot water is defined as water having a temperature higher than the freezing temperature of water. As the applicant has provided an explicit definition for the term, this definition will be used to interpret the claims below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koll et al. (US PG Pub 2019/0040513) hereinafter Koll.
a hot water treatment and/or steam treatment after the hot dipping process to thereby form a cover layer of aluminium oxide (Koll, claim 1). Koll discloses that the compaction can be achieved by a steam treatment or hot water treatment and that temperatures of at least 90° C., in a particularly advantageous manner at least 95° C., have proven to be advantageous for this purpose where the compaction time is dependent upon the oxide layer thickness (Koll, paragraph [0033]). Thus Koll discloses treating metallic material with hot water under a treatment condition for a period of time, as this process must be conducted for some amount of time. 
Koll discloses subsequent acid deoxidation e.g. with sulphuric acid or nitric acid and subsequent rinsing of the steel sheet or steel strip provided with an aluminium-based coating advantageously removes the arbitrarily formed layer already produced by atmospheric oxidation and thereby provides a defined initial state for the subsequently produced cover layer (Koll, paragraph [0020]). This meets the claim limitation of a pretreatment chemical method of acid dipping.
Koll does not specifically note that metal oxide nanostructures are formed on a surface of the metallic material nor that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Koll discloses the identical process steps, the process in Koll must produce the same result of creating metal oxide nanostructures and having a higher surface area. Thus there is a prima facie case that Koll anticipates the current claim. 

As to claim 4, as Koll discloses a steam treatment (Koll, claim 1), the steam must be applied at some angle relative to the metal surface, thus Koll discloses this feature.

As to claim 5, Koll’s discloses a hot water treatment and/or steam treatment (Koll, claim 1). This will be interpreted as meeting the claim language as this water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content. 

As to claim 6, Koll discloses applying an aluminum-based coat onto a steel sheet or steel strip in a hot dipping process thereby disclosing one or more metallic compositions (Koll, claim 1).

As to claim 8, Koll’s disclosure of a steel sheet or steel strip (Koll, abstract) will be interpreted as meeting the claim language as this has a plate style geometry.

As to claim 9, while Koll does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.



As to claim 11, while Koll does not explicitly state a pressure this method is performed at, it must be performed at some pressure. For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this pressure must be either a high or low pressure and have some dissolved oxygen level.

As to claim 12, Koll discloses that the compaction can be achieved by a steam treatment or hot water treatment and that temperatures of at least 90° C., in a particularly advantageous manner at least 95° C., have proven to be advantageous for this purpose where the compaction time is dependent upon the oxide layer thickness (Koll, paragraph [0033]). Thus, Koll is disclosing controlling the treatment condition thereby meeting the claim limitation.

As to claim 13, Koll does not explicitly state that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Koll discloses the identical process steps, the process in Koll must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable prima facie case that Koll anticipates the current claim. 

As to claim 14, Koll discloses that the compaction can be achieved by a steam treatment or hot water treatment and that temperatures of at least 90° C., in a particularly advantageous manner at least 95° C (Koll, paragraph [0033]). As this temperature is above ambient temperature, Koll is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claims 15 and 16, Koll discloses additives, such as e.g. metal salts, can advantageously improve the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).

As to claims 17 and 18, Koll discloses subsequent acid deoxidation e.g. with sulphuric acid or nitric acid and subsequent rinsing of the steel sheet or steel strip provided with an aluminium-based coating advantageously removes the arbitrarily formed layer already produced by atmospheric oxidation and thereby provides a defined initial state for the subsequently produced cover layer (Koll, paragraph [0020]). This meets the claim limitation of a pretreatment chemical method of acid dipping and activating at least one surface of the metallic material.

As to claim 19, Koll’s disclosure of acid dipping (Koll, paragraph [0020]; see claims 17 & 18 rejection above) meets the limitation of surface patterning as the acid would remove the layer produced by atmospheric oxidation thereby changing the surface pattern of the metal.


The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Koll discloses the identical process steps, the process in Koll must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Koll anticipates the current claim. 

As to claim 21, Koll discloses an aluminum based coated steel sheet or strip exposed to a hot water treatment or steam treatment therefore it discloses a nanostructured metallic material formed by the method of claim 1 (See MPEP 2112.01(I)).

Claim(s) 1-6, 8-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US PG Pub 2014/0272291) hereinafter Moon.
As to claims 1-3, Moon discloses a method for fabricating a hydrophilic aluminum surface (Moon, claim 1). Moon discloses an activation step of preparing doped aluminum having an activated surface through doping treatment on a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1). Moon discloses performing an atmospheric 
Moon discloses wherein oxidization of the structure forming step is performed by contacting the activated surface of the doped aluminum with a reaction solution comprising water or steam thereof (Moon, claim 7). Moon discloses that the doped-aluminum was put in boiling water, maintained for 10 minutes, and taken out of the water to fabricate aluminum having a hydrophilic aluminum surface including nano-patterns (Moon, paragraph [0073]).

As to claim 4, as Moon discloses placing the aluminum in boiling water (Moon, paragraph [0073]), this meets the claim limitation of being stirred at various flow patterns as boiling water is moving and being agitated. 

As to claim 5, while it is unclear what is meant by different levels of impurity, see 112(b) rejection above, for the purposes of applying prior art, Moon’s disclosure of a reaction solution comprising water or steam thereof (Moon, claim 7) will be interpreted as meeting the claim language as this water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content. 

As to claim 6, Moon discloses performing the process on an aluminum surface (Moon, claim 1).

As to claim 8, Moon’s disclosure of an aluminum plate (Moon, Fig 1) will be interpreted as meeting the claim language as this has a plate style geometry.

As to claim 9, while Moon does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

As to claim 10, Moon’s disclosure that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8) will be interpreted as meeting the claim limitation as this is water below the boiling point.

As to claim 11, while Moon does not explicitly state a pressure this method is performed at, Moon discloses that this process is available for a process in a low vacuum state or in a normal pressure state so as to be appropriate for mass-production (Moon, paragraph [0051]). For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this is an environmental pressure and it must have some level of dissolved oxygen.

As to claim 12, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8). Thus, Moon is disclosing controlling the treatment condition thereby meeting the claim limitation.

As to claim 13, Moon does not explicitly state that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. Thus there is a prima facie case that Moon anticipates the current claim. 

As to claim 14, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8). As this temperature is above ambient temperature, Moon is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claim 15, Moon discloses the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).

As to claims 17 and 18, Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  This meets the claim limitation of a pretreatment chemical method of plasma exposure.

As to claim 19, Moon’s disclosure of plasma treatment (Moon, claim 2; see claims 17 & 18 rejection above) meets the limitation of surface patterning as Moon discloses that this forms an aluminum surface body including nano-patterns (Moon, paragraph [0027]) meeting the claim limitation of surface patterning.


The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Moon anticipates the current claim. 

As to claim 21, Moon discloses a structure forming step of preparing a hydrophilic aluminum surface through oxidizing treatment on the doped aluminum to have nano-patterns comprising nano-protrusion structures on the aluminum surface (Moon, claim 1) therefore it discloses a nanostructured metallic material formed by the method of claim 1 (See MPEP 2112.01(I)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US PG Pub 2006/0024516) hereinafter Yoon.
As to claim 22, Yoon discloses the steam oxidation process may include placing one or more powder metal parts into furnace chamber of furnace (Yoon, paragraph [0023]; where having more than one part meets the limitation of having a source metallic material and a target material). Yoon discloses steam may be introduced into furnace chamber using steam supply valve (Yoon, paragraph [0024]). Yoon discloses period of time for applying the steam may be between about 10 to 30 minutes. (Yoon, paragraph [0025]). Yoon discloses forming an oxide layer on the powder metal part (Yoon claim 1). As Yoon discloses an oxide layer, this would have to include nano scale structures, thereby meeting the claim limitation.
Yoon discloses subjecting the one or more powder metal parts to a steam oxidation process (Yoon, claim 1). Thus, Yoon discloses immersing the source metallic material and target material in the hot water.
	Yoon does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yoon discloses the identical process steps, the process in Yoon must produce the same result that the metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic prima facie case of obviousness in light of Yoon. 

	As to claims 23 and 24, as Yoon discloses placing one or more powder metal parts into furnace chamber of furnace (Yoon, paragraph [0023]), Yoon meets the claim limitations where the metallic material and the target material are metallic. 

As to claims 28 and 30, Yoon discloses a powder metal part (Yoon, claim 1). As this is a powder metal part, it must be pressed and sintered in some way to form a part. This process would inherently be a pretreatment physical method and impart a surface patterning to the part, thereby meeting the claim limitation. While Yoon does not explicitly state that the micro-nano-structures materials and that it would have a higher surface area, Yoon discloses the identical process steps. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yoon discloses the identical process steps, the process in Yoon must produce the same result. Thus there is a prima facie case that Yoon anticipates the current claims. 

As to claim 31, Yoon does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yoon discloses the identical process steps, the process in Yoon must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Yoon anticipates the current claim. 

Claims 22-24, 26, 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moon.
As to claims 22-24, Moon discloses a method for fabricating a hydrophilic aluminum surface (Moon, claim 1) wherein oxidization of the structure forming step is performed by contacting the activated surface of the doped aluminum with a reaction solution comprising water or steam thereof (Moon, claim 7). Moon discloses that the doped-aluminum was put in boiling water, maintained for 10 minutes, and taken out of the water to fabricate aluminum having a hydrophilic aluminum surface including nano-patterns (Moon, paragraph [0073]). Moon discloses that the aluminum surface undergoes doping treatment on a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1; by doping part of the aluminum surface, Moon discloses creating a target surface with a different composition from the metallic surface, i.e. the non-doped aluminum surface, thereby creating a target material, the doped surface and a metallic material, the non-doped surface). 

Moon does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result that the metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. Thus there is a prima facie case of obviousness in light of Moon. 

As to claim 26, Moon discloses the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).



As to claim 30, Moon’s disclosure of plasma treatment (Moon, claim 2; see claims 28 & 29 rejection above) meets the limitation of surface patterning as Moon discloses that this forms an aluminum surface body including nano-patterns (Moon, paragraph [0027]) meeting the claim limitation of surface patterning.

As to claim 31, Moon does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Moon anticipates the current claim.

As to claim 33, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claims 22-24, 26, 28-31 and 33  above, and further in view of Koll.

As to claim 27, Moon does not explicitly disclose where the radiation includes microwave, laser, ultraviolet and infrared light, and the chemical additives include metal salt and metal salt solution. 
Moon does disclose where the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).
Koll discloses additives, such as e.g. metal salts, can advantageously improve the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).
As both Moon and Koll relate to similar methods of hot water treatment of metals and Moon already discloses using salts in the hot water treatment, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute metal salts as taught by Koll to the hot water method disclosed by Moon, thereby improving the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).

Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered but they are not persuasive. 
With respect to the amendment concerning the previous claim objections and 112(b) rejection, the claim amendments have overcome the rejections and have been withdrawn.

However, as noted above, Koll and Moon both disclose chemical pretreatment methods before the water based oxidation steps. Thus they meet the claim limitations and the rejections are maintained.
Applicant argues that Koll does not specifically note that metal oxide nanostructures are formed on the surface of the material nor that the treated material with nanostructures has a surface area that is higher than the pristine surface area of the metallic material. While this isn’t explicitly stated by Koll, Koll is certainly disclosing making oxides and it is unclear how those structures would not be in a nanometer sized scale as it discloses the same claimed method. Further, as an oxide layer is non-uniform and rough, it is unclear how oxidation could take place without resulting in a surface area that is higher than a pristine surface area of the metal. Thus, Koll discloses all elements either expressly or inherently and the rejection is maintained. 

As to the 103 rejections, applicant argues that neither Yoon nor Moon disclose or make the limitations of claim 22 obvious. As Yoon discloses subjecting multiple powder metal parts in the same furnace to a steam oxidation process, this meets the claim limitations of immersing the source and target material in hot water as hot water has been defined as water above freezing, thereby encompassing steam and the multiple powder parts would meet the definition of being a source and target material. 
As to Moon, applicant points to Figure 1 showing that the doped-aluminum was placed into boiling water. Applicant appears to be arguing that Moon does not disclose a source metallic material as well as a target material and that these are both immersed in hot water. a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1). By doping part of the aluminum surface, Moon discloses creating a target surface with a different composition from the metallic surface, i.e. the non-doped aluminum surface, thereby creating a target material, the doped surface and a metallic material, the non-doped surface. 
Even if this wasn’t the case, what is shown in Figure 1 would also meet the claim limitations. There are multiple “surfaces” on the Plasma treated aluminum as well as the Hot plate itself. There is nothing in the claims that require the target material and source material to be made from different materials; in fact claims 23 and 24 indicate that they can bother me “metallic materials” or combinations of metallic and non-metallic materials. Therefore Moon still meets the claim limitations of claim 22 and the 103 rejection is maintained. 
As the patentability of the dependent claims has not been argued independently from the independent claims, the rejections of those claims are maintained for the reasons stated in the rejections above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733